Citation Nr: 0817746	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for adenopathy.

2.  Entitlement to service connection for small pox 
vaccination adhesions.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia with insomnia.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

6.  Entitlement to nonservice-connected pension benefits.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision denying 
entitlement to nonservice-connected pension benefits and 
January 2004 and September 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In a June 2007 statement, the veteran requested that diabetes 
mellitus be considered in evaluation of his nonservice-
connected pension claim.  Subsequently, in October 2007, the 
veteran stated that he would like diabetes mellitus to be 
considered as a service-connected disability.  As the issue 
of entitlement to service connection for diabetes mellitus 
has not been developed for appellate review, it is referred 
to the originating agency for appropriate action.

On several occasions, the veteran has requested a hearing 
before the Board in connection with the issues on appeal.  In 
a February 2008 brief, the veteran's representative 
reiterated the veteran's request for a hearing.  The veteran 
has a right to a hearing if he expresses a desire to appear 
in person.  38 C.F.R. § 20.700(a) (2007).  The Board conducts 
hearings in Washington, D.C. and at VA field offices.  In 
this case, a Board hearing at either location is not 
possible.  The RO noted in the claims file that the veteran 
has been incarcerated and the prison will not transport him 
to the RO for a hearing.  Thus, the veteran is unable to 
"appear in person" for a hearing.  Consequently, no further 
action with respect to a hearing is warranted at this time.

(The decision below addresses the veteran's claim of service 
connection for small pox vaccination adhesions, the 
application to reopen previously denied claims of service 
connection for PTSD, schizophrenia with insomnia, and 
migraine headaches, and the claim for nonservice-connected 
pension benefits.  The claim of service connection for 
adenopathy is addressed in the remand that follows the 
Board's decision.  Additionally, because the previously 
denied claim of service connection for migraine headaches is 
reopened, the underlying claim of service connection for that 
claim is a subject of the remand as well.)


FINDINGS OF FACT

1.  The veteran does not have small pox vaccination 
adhesions.

2.  By a December 1994 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
appealed the denial, but withdrew his appeal in May 1995.

3.  Evidence received since the RO's December 1994 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the PTSD claim; nor does it raise a reasonable 
possibility of substantiating the claim.

4.  By a December 1998 decision, the Board denied the 
veteran's petition to reopen a claim of service connection 
for a psychiatric disability.

5.  Evidence received since the Board's December 1998 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the schizophrenia with insomnia claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.

6.  By a December 1998 decision, the Board denied the 
veteran's claim of service connection for migraine headaches.

7.  Evidence received since the Board's December 1998 
decision relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the underlying claim.

8.  The veteran has been incarcerated for multiple felonies 
since May 1980 and he does not have a spouse or child.


CONCLUSIONS OF LAW

1.  The veteran does not have small pox vaccination adhesions 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  A December 1994 RO decision, which denied the veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

4.  A December 1998 Board decision, which denied the 
veteran's petition to reopen a claim of service connection 
for a psychiatric disability, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

5.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
schizophrenia with insomnia has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2007).

6.  A December 1998 Board decision, which denied the 
veteran's claim of service connection for migraine headaches, 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

7.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for migraine 
headaches has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).

8.  Payment of nonservice connected pension benefits may not 
be made.  38 U.S.C.A. § 1505 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.666 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for small pox adhesions, the application to reopen 
previously denied claims of service connection for PTSD and 
schizophrenia with insomnia, and the claim for nonservice-
connected pension benefits has been completed.  Through July 
2003 (PTSD), August 2003 (pension), and March 2005 (adhesions 
and insomnia) notice letters, the RO notified the veteran and 
his representative of the information and evidence needed to 
substantiate his claims.  The July 2003 letter included a 
stressor questionnaire for the PTSD claim.  By a March 2006 
notice letter, the RO provided the veteran with the criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in March 2007 and April 2007, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

With respect to the PTSD and schizophrenia with insomnia 
claims, the veteran was also notified in the July 2003 and 
March 2005 of the information and evidence necessary to 
reopen a previously denied claim.  He was provided with the 
definition and meaning of new and material evidence.  The 
veteran was told that the claims had been previously denied 
and he was notified of the specific reasons of the prior 
denials in the initial adjudication of the claims in January 
2004, which preceded the final adjudication in March 2007.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the July 2003, August 2003, and 
March 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.  The veteran was 
also told to send in any evidence in his possession that 
pertained to the claims.  Consequently, remand for further 
notification in connection with these claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the four 
issues addressed above.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Centers (VAMCs) in Leavenworth and Wichita, Kansas.  Medical 
records from multiple facilities within the Kansas Department 
of Corrections, dated from 1975 to 2007 have also been 
obtained.  The facilities include Larned State Hospital, 
Larned Correctional Mental Health Facility, and the prison 
facilities themselves.  The veteran alleges that there are 
outstanding medical records that have not been obtained.  
However, besides the one instance of VA treatment, the 
veteran's post-service medical treatment has solely taken 
place at prison facilities and their associated hospitals.  
Through multiple requests, it appears that the RO has 
obtained the veteran's complete, or substantially complete, 
treatment records from the various correctional facilities 
covering approximately a thirty-year period.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

Although a VA examination was not provided in conjunction 
with these four claims, one was not warranted.  That form of 
assistance is not a requirement for veteran's attempting to 
reopen a finally decided claim if new and material evidence 
is not presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Thus, an examination was not warranted 
for the PTSD or schizophrenia with insomnia claim.  
Additionally, an examination was not warranted for the 
adhesions claim because, as addressed in more detail in the 
analysis section, there is no competent evidence of a current 
disability or recurrent symptoms.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Finally, as described 
below, the pension claim does not turn on the medical 
condition of the veteran, but rather his incarcerated status.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran asserts that he has adhesions as a result of his 
active military service.  Specifically, he states that they 
resulted from a small pox vaccination that was administered 
during service.  Thus, he contends that service connection is 
warranted.

A review of the service medical records reveals that the 
veteran was seen for complaints of a lump on his left arm in 
May 1974.  It was noted at that time that the veteran had 
been administered a small pox vaccination the previous week.  
There was a small infection at the site of the vaccination.  
It was determined that the veteran had supraclavicular 
adenopathy, but no further information was provided 
concerning the vaccination site.  The veteran was put on 
temporary profile with restrictions of lifting and using his 
left arm.  The reason for the profile was stated as status-
post small pox vaccine with slight cellulitis.  Subsequent 
service medical records do not contain any information or 
evidence regarding the veteran's left arm or effects of the 
small pox vaccination.

The post-service medical records are completely negative for 
any reference to adhesions of the left arm or the veteran's 
in-service small pox vaccination.  Treatment records from 
several facilities of the Kansas Department of Corrections, 
dating from 1975 to 2007, contain regular physical 
examination reports.  The veteran states that he has been on 
sick call for this disability on several occasions.  However, 
during this lengthy period, there is no evidence of a 
complaint or diagnosis of adhesions related to the small pox 
vaccination or otherwise in these treatment records.  
Significantly, an immunization record, covering shots 
administered from January 1995 to February 1999, does not 
reference the small pox vaccination or any disability, 
including adhesions, that may be related to the vaccine.  

For this claim, there is evidence of an in-service event, 
injury, or disease.  The service medical records show that 
the veteran had a small infection at the site of the small 
pox vaccination one week after the shot.  However, there is 
no indication that such an occurrence resulted in any 
disability.  That is, there is no competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability.  The Board notes that Congress has specifically 
limited entitlement to service connection to instances where 
disease or injury has resulted in a disability.  See 
38 U.S.C.A. § 1110.  The evidence reflects that the veteran 
does not have small pox vaccination adhesions.  In the 
absence of proof of disability, the claim of service 
connection may not be granted.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, service connection for small pox 
vaccination adhesions is not warranted.

The Board has considered the veteran's written contentions 
with regard to this claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he has adhesions that are related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the diagnosis 
or etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for small pox vaccination adhesions 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Application to Reopen Previously Denied Claims

The veteran asserts that he has PTSD, schizophrenia with 
insomnia, and migraine headaches that are related to his 
active military service.  As a result, the veteran contends 
that service connection is warranted.

The PTSD claim was first considered and denied by the RO in a 
December 1994 rating decision.  The veteran appealed the 
denial, but withdrew his appeal in May 1995.  The decision 
became final based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

A claim for a psychiatric disability, to include 
schizophrenia and insomnia was first considered and denied by 
the RO in November 1978 rating decision.  In a December 1998 
decision, the Board denied the veteran's petition to reopen a 
claim of service connection for a psychiatric disability.  
That decision also denied a claim of service connection for 
migraine headaches.  The Board's decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

In May 2003, the veteran filed an application to reopen the 
claims of service connection for PTSD, schizophrenia with 
insomnia, and migraine headaches.  VA may reopen and review a 
claim, which has been previously denied, if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).  The Board notes that 38 C.F.R. § 3.156 was 
revised, effective October 6, 2006, but the changes affect 
only those claims where new service department records are 
obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The 
definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the PTSD 
claim is the December 1994 RO decision.  The last final 
denial pertinent to the schizophrenia with insomnia claim and 
the migraine headaches claim is the December 1998 Board 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen any of these 
three claims.

PTSD

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The veteran alleges that he experienced traumatic events 
during active military service that resulted in PTSD.  In 
February 2004, the veteran submitted a stressor 
questionnaire.  He stated that his traumatic experiences were 
recurring nightmares of being burned with a lit cigarette and 
contracting a venereal disease and watching films about 
venereal disease during basic training.  In other statements, 
the veteran reported stressful experiences of being 
intimidated when he was told that he might be thrown in 
prison during service and when he was prevented from 
reporting his true disabilities at discharge.  Additionally, 
the veteran has pointed to several childhood experiences that 
he thinks may have resulted in PTSD.

The evidence of record at the time of the December 1994 
decision included:  service medical records; a 
hospitalization report from the Leavenworth VAMC, dated in 
October 1978; hospitalization reports from the Larned State 
Hospital, dated from March 1979 to December 1993; treatment 
records and examination reports from the Larned Correctional 
Mental Health Facility, dated from July 1975 to May 1994; and 
statements from the veteran.

New evidence added to the record since the December 1994 
decision includes:  service personnel records; treatment 
records from the Wichita and Leavenworth VAMCs, dated from 
September 1978 to February 1979; hospitalization reports from 
the Larned State Hospital, dated from September 1988 to 
January 2007;  treatment records and examination reports from 
the Larned Correction Mental Health Facility, dated from 
February 1996 to July 2006; treatment records from various 
prison facilities within the Kansas Department of 
Corrections, dated from February 1975 to April 2003; and 
statements from the veteran.

In the December 1994 decision, the underlying claim of 
service connection for PTSD was denied by the RO because the 
evidence failed to show a diagnosis of PTSD.  The RO cited to 
the medical evidence then of record that documented regular 
psychiatric treatment since July 1975.  A diagnosis of PTSD 
was not documented in those records.  Additionally, in an 
April 1994 statement, the veteran stated that he had never 
been treated for PTSD.  Consequently, in order for the claim 
to be reopened, new and material evidence must be submitted 
that pertains to the current disability element of the 
service connection claim; that is, a clinical diagnosis of 
PTSD.

A review of the evidence received since the December 1994 
decision reveals that the veteran has received regular 
psychiatric treatment through various hospitals and prison 
facilities in the Kansas Department of Corrections since 
February 1975.  He was also treated at the Leavenworth and 
Wichita VAMCs in 1978.  The veteran has been diagnosed with 
various psychiatric disabilities, but predominantly he has 
carried a diagnosis of a schizophrenic type.  This has 
included undifferentiated and paranoid schizophrenia.  Recent 
treatment records reflect a consistent diagnosis of 
schizoaffective disorder.  The veteran has also been 
diagnosed with an antisocial personality disorder.

The new medical evidence documents regular psychiatric 
treatment for a period of over thirty years.  Not once has 
one of the veteran's treating mental health providers 
diagnosed the veteran with PTSD or otherwise indicated that 
he has symptoms of PTSD.  Numerous psychiatric evaluations do 
not suggest that the veteran suffers from PTSD.

The only reference to PTSD in the new medical records is in 
an April 2003 health request form of the Kansas Department of 
Corrections.  In the request, the veteran wrote a question 
asking if he could be suffering from PTSD.  Without any 
further information, a health care professional responded to 
the veteran by stating "based on your reported symptoms, it 
is possible that you have PTSD."  The Board does not 
consider the health request form to be material because it 
does not constitute a diagnosis that conforms to DSM-IV.  See 
38 C.F.R. § 4.125(a) (2007).  The health request form does 
not provide any significant information, such as what the 
reported symptoms were, in connection with the health care 
professional's finding.  Additionally, the response was 
speculative as it merely stated that it was possible that the 
veteran had PTSD.

Although the evidence added to the record since the December 
1994 decision is new, the Board finds that the evidence, by 
itself or when considered with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  The veteran's claim was previously denied because the 
RO determined that the veteran did not have a current 
diagnosis of PTSD.  The new evidence does not contain a 
diagnosis of PTSD nor does the evidence as a whole suggest 
that he may suffer from PTSD.  Therefore, evidence of a 
current disability that would tend to substantiate the claim 
has not been shown in the new evidence.  In other words, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, it is not material 
evidence and the claim is not reopened.

Schizophrenia with insomnia

The evidence of record at the time of the December 1998 Board 
decision that denied the veteran's petition to reopen a claim 
of service connection for a psychiatric disability included:  
the service medical records; treatment records and a 
hospitalization report from the Wichita and Leavenworth 
VAMCs, dated from September 1978 to February 1979; 
hospitalization reports from the Larned State Hospital, dated 
from March 1979 to December 1993; treatment records and 
examination reports from the Larned Correctional Mental 
Health Facility, dated from July 1975 to February 1996; and 
statements from the veteran.

New evidence added to the record since the December 1998 
decision includes:  service personnel records; 
hospitalization reports from the Larned State Hospital, dated 
from September 1988 to January 2007; treatment records and 
examination reports from the Larned Correction Mental Health 
Facility, dated from March 2001 to July 2006; treatment 
records from various prisons within the Kansas Department of 
Corrections, dated from February 1975 to April 2003; and 
statements from the veteran.

In November 1978, the veteran's original claim was denied 
because the diagnosed psychiatric disability at that time, 
acute schizophrenic episode with insomnia, was not 
attributable to his active military service.  The claim was 
also denied because a psychosis had not become manifest 
within one year of the veteran's separation from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(presumptive service connection for chronic diseases).  The 
RO cited to an October 1978 hospitalization report from the 
Leavenworth VAMC that contained the diagnosis of acute 
schizophrenic episode.  In the December 1998 decision, the 
Board found that new and material evidence showing that the 
veteran's current psychiatric disability was related to his 
military service had not been received.  Consequently, in 
order for the claim to be reopened, new and material evidence 
must be submitted that relates to the medical nexus element 
of the service connection claim or the evidence must pertain 
to the manifestation of a psychosis within one year from 
separation from military service.

A review of the evidence received since the December 1998 
decision reveals that the veteran has continued to receive 
regular psychiatric treatment through various hospitals and 
prison facilities within the Kansas Department of 
Corrections.  Recent treatment records document a consistent 
diagnosis of schizoaffective disorder.  The "new" records 
also contain historic treatment records from the veteran's 
lengthy period of incarceration that were not previously of 
record.  The records contain numerous diagnoses of a 
psychiatric disability, but predominantly he has carried a 
diagnosis of a schizophrenic type.  This has included 
undifferentiated and paranoid schizophrenia in addition to 
schizoaffective disorder.  Additionally, the veteran has 
regularly complained of insomnia during his psychiatric 
examinations.  Significantly, not once has one of the 
veteran's treating mental health providers attributed the 
veteran's schizophrenia-type psychiatric disability with 
insomnia to his active military service.

Notably, the new evidence contains treatment records from the 
Sedgwick County Jail, dated from February 1975 to July 1975.  
Although the veteran had complaints of insomnia and anxiety 
at that time, no clinically diagnosed psychiatric disability 
was noted in those treatment records.  The treatment 
providers did not indicate that the veteran's complaints were 
psychotic in nature.  Thus, although there are historically 
earlier treatment records, including records dated within one 
year of the veteran's separation from military service, the 
records are not material.  They do not indicate that the 
veteran had a schizophrenia-type psychiatric disability or 
that a psychosis had become manifest at that time.  Thus, the 
first indication that the veteran had a psychosis remains the 
October 1978 VA hospitalization report.  This evidence was 
already of record when the claim was adjudicated in November 
1978 and December 1998.

Although the evidence added to the record since the December 
1998 decision is new, the Board finds that the evidence, by 
itself or when considered with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.  The veteran's claim was previously denied because the 
record did not contain competent medical evidence that 
related the veteran's schizophrenia-type psychiatric 
disability to his active military service.  Additionally, a 
psychosis was not shown within one year of separation from 
service.  The new evidence continues to show the existence of 
a current psychiatric disability with symptoms including 
insomnia, but it does not pertain to the medical nexus 
element of the service connection claim or the requisite 
manifestation of a psychosis within the one year post-service 
time frame.  Therefore, the evidence is not material because 
it does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is not reopened.

Migraine headaches

The evidence of record at the time of the Board's December 
1998 decision that denied a claim of service connection for 
migraine headaches was the same evidence identified above for 
the schizophrenia with insomnia claim.  Likewise, the new 
evidence added to the record since that decision is 
identical.

In the December 1998 decision, the Board denied the claim of 
service connection for migraine headaches because the 
evidence failed to show a relationship between the veteran's 
current headaches at that time and complaints of headaches in 
service.  The Board acknowledged that the veteran had two 
complaints of headaches during service as evidenced by the 
service medical records.  The Board also found that the 
veteran had current complaints of headaches, but that the 
complaints were not evidenced in the post-service treatment 
records until 1994.  The claim was denied primarily because 
there was a lack of continuity of complaints of or treatment 
for headaches since the in-service complaints.  Therefore, in 
order for the claim to be reopened, new and material evidence 
must be submitted that pertains to the nexus element of the 
service connection claim; that is, a relationship between 
current headaches and in-service complaints of headaches or a 
showing of continuity of complaints.

A review of the evidence received since the December 1998 
decision reveals that the veteran has received intermittent 
treatment for complaints of headaches since the 1994 
documented complaint.  Additionally, the veteran has 
submitted statements that he regularly experiences headaches.  
Notably, the new evidence contains treatment records from the 
Sedgwick County Jail that predates the post-service records 
that were associated with the claims file at the time of the 
Board's decision.  From February 1975 to July 1975, the 
veteran was treated for complaints of headaches on nine 
occasions.  Additionally, he was treated for light headaches 
in June 1980.

The above evidence is significant because it shows that the 
veteran had post-service complaints of headaches prior to 
1994.  Chronicity and continuity of symptoms with respect to 
headaches is demonstrated to a greater degree than by the 
evidence previously of record.  Thus, the evidence suggests 
that the veteran's current complaints of headaches may be 
related to his active military service.  At least for the 
purposes of reopening the claim, the "new" treatment 
records from 1975 represent sufficient medical nexus 
evidence.

Therefore, the Board finds that the treatment records from 
the Sedgwick County Jail constitute new and material evidence 
in connection with the veteran's claim of service connection 
for migraine headaches.  It is new because the evidence was 
not previously before VA decision makers.  It is also 
material because it is supporting evidence of the medical 
nexus element of a service connection claim.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  In 
light of the finding that the claim should be reopened, the 
Board will address the veteran's underlying claim of service 
connection for migraine headaches in the remand section 
following the decision.

C. Nonservice-connected Pension

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  See 38 U.S.C.A. §§ 1513, 1521 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.3(a)(3) (2007).

However, no pension shall be paid to or for a veteran who has 
been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 1505 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.666 (2007); see also 
Latham v. Brown, 4 Vet. App. 265 (1993).

(The Board notes that 38 C.F.R. § 3.666 was amended in part 
during the pendency of this appeal, but those amendments 
apply to fugitive felons.  See 68 Fed. Reg. 34539, 34541-42 
(June 10, 2003).)

The veteran filed this claim for pension in May 2003.  The 
information in the claims file indicates that the veteran was 
incarcerated by the Kansas Department of Corrections for 
multiple felonies at that time.  He had been continuously 
incarcerated since May 1980.  In July 2006, the veteran 
stated that he had been transferred to a state hospital and 
that he was no longer incarcerated at the prison.  However, 
the state hospital to which the veteran was transferred was 
part of the Kansas Department of Corrections.  The veteran's 
incarcerated status was confirmed on January 2007 and there 
is no information in the claims file that he has since been 
released.

The information shows that the veteran is imprisoned as a 
result of felony convictions.  He had been imprisoned for 
more than sixty days at the time of filing the claim for a 
pension.  Consequently, the veteran is prohibited from 
receiving nonservice-connected pension payments.

In lieu of direct payments, the veteran contends that any 
pension benefits should be paid to his mother as a dependent.  
Under 38 C.F.R. § 3.666(a), pension payments may be made to a 
spouse, child, or children of a veteran disqualified as a 
result of being incarcerated.  See 38 U.S.C.A. § 1505(b).  
The veteran has acknowledged that he is not married and does 
not have any children.  His mother does not constitute a 
person to whom the disqualified pension payments may be paid 
under this section.  Thus, entitlement to nonservice-
connected pension benefits is not warranted.


ORDER

Service connection for small pox vaccination adhesions is 
denied.

The application to reopen a claim of service connection for 
PTSD is denied.

The application to reopen a claim of service connection for 
schizophrenia with insomnia is denied.

The claim of service connection for migraine headaches is 
reopened; to this limited extent, the appeal of this issue is 
granted.

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

A remand is warranted for the claim of service connection for 
migraine headaches.  Given that the Board has found that the 
claim should be reopened, the agency of original jurisdiction 
(AOJ) must adjudicate the claim on the merits in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Because the claim has been reopened, a VA medical examination 
should be scheduled in order to determine whether the veteran 
has migraine headaches that are related to his active 
military service, particularly his in-service complaints of 
headaches.

The Board also finds that further development is necessary 
with regard to the claim of service connection for 
adenopathy.  The veteran's service medical records contain an 
entry, dated in May 1974, of a complaint of a lump in the 
left clavicle area.  It was noted that he had supraclavicular 
adenopathy.  No other adenopathy was found at that time.  The 
record indicated that the adenopathy was secondary to the 
veteran's recent small pox vaccination.  The veteran was 
given a temporary profile with restrictions on lifting and 
using his left arm.  Adenopathy was not noted at any other 
time during service.

The veteran's post-service medical records include a May 2004 
progress note from the Kansas Department of Corrections.  The 
veteran complained of swollen lymph glands and nodes under 
his arms.  The veteran reported that the nodes had come and 
gone since he was twenty years old.  He had been popping and 
draining them himself.  The veteran was diagnosed with a 
history of adenitis.

For this claim, the service medical records establish 
treatment for adenopathy near the left arm during active 
military service.  Post-service medical records include 
complaints and treatment for swollen lymph nodes near the 
left arm.  There is some indication that the veteran's 
current symptoms may be associated with his service as he 
reported that the swollen nodes have regularly recurred since 
approximately 1974.  Therefore, a medical examination is 
warranted to determine the nature of the veteran's complaints 
of swollen lymph nodes.  A medical opinion should also be 
requested to determine whether the veteran has adenopathy 
that is attributable to his active military service.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon, 20 Vet. App. at 81.

Because of the veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  Given that the prison would not 
release the veteran for a hearing, it is unlikely that he 
will be released to attend an examination.

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has cautioned "those who adjudicate claims of 
incarcerated veteran to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded 
a case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the veteran.  Id.

On remand, the AOJ should take reasonable steps to attempt to 
schedule the veteran for the examinations in connection with 
the migraine headaches and adenopathy claims.  The VA 
Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling 
examinations of incarcerated veterans.  The manual calls for 
the AOJ or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the veteran may be 
examined at the prison by:  (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

Thus, in order for the AOJ to be successful in scheduling the 
examinations, communication with the prison facility is 
essential.  It may be necessary to make a determination as to 
who the state official is with the authority to make a 
decision on these matters and to obtain a definitive answer 
from that official.  If reasonable efforts to schedule the 
examinations fail, then medical opinions should be requested 
based on the evidence of record.

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for migraine headaches.  This 
is so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman, 19 Vet. App. at 473.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate claims of service connection 
for migraine headaches and adenopathy.  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Take all reasonable measures to 
schedule the veteran for VA examinations 
by a physician.  Confer with prison 
authorities to determine whether the 
veteran may be escorted to a VA medical 
facility for the examinations or if 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.

The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner(s) designated to examine the 
veteran.  To the extent feasible, all 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner(s) should provide a 
diagnosis(es) of any current disability 
manifested by headaches and swollen lymph 
nodes.  Based on a thorough review of the 
evidence of record, the examiner(s) 
should provide an opinion as to the 
medical probabilities that the veteran 
has such a current disability that is 
related to his active military service, 
particularly his in-service treatment for 
headaches and adenopathy.  The 
examiner(s) should also indicate whether 
any such disability is more likely than 
not of post-service onset.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

If the examinations could not be 
accomplished because such arrangements 
could not be made with the State 
institution where the veteran resides, 
opinions should be sought of a 
physician(s) who is asked to review the 
claims file.  The opinions should address 
all the questions posed above that do not 
require examination.  For instance, the 
reviewer(s) should be asked to ascertain 
as best as he/she can, the likelihood 
that the veteran has migraine headaches 
and/or a disability manifested by swollen 
lymph nodes as the result of active 
military service.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for migraine headaches and 
adenopathy.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


